Title: Thomas Jefferson to Wilson Cary Nicholas, 2 April 1816
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir
            Monticello  Apr. 2. 16.
          
          Your favor of Mar. 22. has been recieved. it finds me more laboriously, and imperiously engaged than almost on any occasion of my life. it is not therefore in my power to take into immediate consideration all the subjects it proposes. they cover a broad surface, & will require some developement. they respect
          I. Defence.
          II. Education.
          
            
              III. the Map of the state. this last will comprise
            
            
              
              1. an Astronomical survey, to wit Longitudes and Latitudes.
            
            
              2. a Geometrical survey of the external boundaries, the mountains & rivers.
            
            
              
              3. a Topographical survey of the counties.
            
            
              
              4. a Mineralogical survey.
            
          
          each of these heads require distinct consideration. I will take them up one at a time & communicate my ideas as leisure will permit.
          I. on the subject of Defence, I will state to you what has been heretofore contemplated & proposed. some time before I retired from office when the clouds between England & the US. thickened so as to threaten war at hand, and while we were fortifying various assailable points on our seaboard, the defence of the Chesapeak became, as it ought to have been, a subject of serious consideration, and the problem occurred, whether it could be defended at it’s mouth? it’s effectual defence in detail being obviously impossible. my idea was that we should find or prepare a station near it’s mouth for a very great force of vessels of annoyance of such a character as to assail, when the weather & position of an enemy suited, and keep or withdraw themselves into their station when adverse. these means of annoyance were to consist of gun boats, row boats floating  batteries, bombketches, fireships, rafts, turtles, torpedoes, rockets & whatever else could be devised to destroy a ship becalmed, to which could now be added Fulton scows.  I thought it possible that a station might be made on the Middle grounds, (which are always shallow, and have been known to be uncovered by water,) by a circumvallation of stones dropped loosely on one another, so as to take their own bevil, & raised sufficiently high to protect the vessels within them from waves and boat attacks. it is by such a wall the harbor of Cherburg has been made. the Middle grounds have a firm bottom, and lie 2. or 3. miles from the ship channel on either side, and so near the Cape as to be at hand for any enemy moored or becalmed within them. a survey of them was desired, and some officer of the navy recieved orders on the subject, who being opposed to our possessing any thing below a frigate or line of battle ship, either visited, or did not visit them, & verbally expressed his opinion of impracticability. I state these things from memory and may err in small circumstances, but not in the general impression.
          A second station offering itself was the mouth of Lynhaven bay  river, which having but 4. or 5. feet water, the vessels would be to be adapted to that, or it’s entrance deepened. but there it would be requisite to have 1. a fort protecting the vessels within it, and strong enough to hold out until a competent force of militia could be collected for it’s relief. and 2. a Canal uniting the tidewaters of Lynhaven river and the Eastern branch, 3. or 4. miles apart only of low level country. this would afford to the vessels a retreat for their own safety, and a communication with Norfolk & Albemarle sound, so as to give succour to these places if attacked, or recieve it from them for a special enterprise. it was believed that such a canal would then have cost about 30,000.D.
          This being a case of personal as well as public interest, I thought a private application not improper, and indeed preferable to a more general one, with an Executive needing no stimulus to do what is right; & therefore in May & June 1813. I took the liberty of writing to them on this subject, the defence of the Chesapeak; and to what is before stated I added some observations on the importance and pressure of the case. a view of the Map of the US. shews that the Chesapeak recieves either the whole, or important waters of five of the most producing of the Atlantic states, to wit, N. Carolina (for the Dismal canal makes Albemarle Sound a water of the Chesapeak, and Norfolk it’s port of exportation) Virginia, Maryland, Pennsylvania and New York. we know that the waters of the Chesapeak from the Genesee to the Sawra towns and Albemarle Sound, comprehend ⅖ of the population of the Atlantic states, and furnish probably more than half their exporting exported produce, that the loss of James river alone, in that year, was estimated at 200,000. barrels of flour, fed away to horses, or sold at half price, which was a levy of a million of Dollars on a single one of these numerous waters, and that levy to be repeated every year during the war; that this important country can all be shut up by two or three ships of the enemy, lying at the mouth of the bay; that an injury so vast to us, and so cheap to the enemy, must for ever be resorted to by them; & maintained constantly thro’ every war; that this was a hard trial of the spirit of the middle states, a trial which, backed by impossible taxes, might produce a demand for peace on any terms; that when it was considered that the Union had already expended 4. millions of Dollars for the defence of the single city of N.York, and the waters of a single river, the Hudson, (which we entirely approved, and now we might probably add 4. more since expended on the same spot) we thought it very moderate for so great a portion of the country; the population, the wealth, and contributing industry, & strength of the Atlantic states, to ask a few hundred thousand Dollars, to save the harrasment of their militia, burnings of conflagrations of their towns & houses, devastations of their farms, & annihilation of all the annual fruits of their labor.The idea of defending the bay at it’s mouth was approved; but the necessary works were deemed inexecutable during a war; and an answer more cogent was furnished by the fact that our treasury and credit were both exhausted.Since the war I have learned (I cannot say how) that the Executive has taken up the subject & sent on an Engineer to examine & report the localities; and that this Engineer thought favorably of the Middle grounds. but my recollection is too indistinct, but to suggest enquiry to you. after having once taken the liberty of solliciting the Executive on this subject, I do not think it would be respectful for me to do it a second time; nor can it be necessary with persons who need only suggestions of what is right, & not importunities to do it. if the subject is brought before them, they can readily recall or recollect recur to my letters if worth it. but would it not be advisable in the first place to have surveys made of the Middle grounds, and the grounds between the tide-waters of Lynhaven & the Eastern branch, that your representations may be made on known facts? these would be parts only of the surveys you are authorised to make, and might, for so good a reason, be anticipated & executed before the general work can be done
          Perhaps however the idea is view is directed to a defence by frigates or ships of the line, stationed at York or elsewhere. against this, in my opinion, both reason and experience reclaim. had we half a dozen 74s stationed at York, the enemy would place a dozen at the Capes. this great force called there would enable them to make large detachments against Norfolk when it suited them, to harass and devastate the bay-coasts incessantly, and would oblige us to keep large armies of militia, at York to defend the ships, and at Norfolk to defend that. the experience of New London proves how certain and destructive this blockade would be; for New London owed it’s blockade & the depredations on it’s coasts to the presence of one a frigate sent there for it’s defence: and did the frigate at Norfolk bring us defence or assault?
          
          II. Education. the President and Directors of the literary fund are desired to digest and report a system of public education comprehending the establishment of an University, additional Colleges or Academies and Schools. the resolution does not define the portions of science to be taught in each of these institutions: but the first and last admit no doubt. the University must be intended for all useful sciences; and the Schools mean Elementary ones, for the instruction of the people, answering to our present English schools. the middle term, Colleges or Academies may be more conjectural. but we must understand from it some middle grade of education. now, when we consider advert that the antient classical languages are considered as the foundation preparatory for all the sciences, that we have always had schools scattered over the country for teaching these languages, which often were the ultimate term of education; that these languages are entered on at the age of 9. or 10. years, at which age parents would be unwilling to send their children from every part of the state to a Central & distant University and when we observe that the resolution supposes there are to be a plurality of them, we may well conclude that the Greek & Latin are the objects of these Colleges.it is probable also that the legislature might have under their eye the Bill for the more general diffusion of knolege, printed in the Revised code of 1779. which proposed these 3. grades of institution, to wit an University, district Colleges, or Grammar schools, & County, or Ward schools. I think therefore we may say that the object of these Colleges is the classical languages, and that they are intended as the Portico of entry to the University. as to their numbers, I know no better rule to be assumed, than to place one within a day’s ride of every man’s door, in consideration of the infancy of the pledges he has at it. this would require one for every 80. miles square.
          Supposing this the object of the Colleges, the Report will have to present the plan of an University, analysing the sciences, selecting those which are useful, grouping them into professorships commensurate each with the time and faculties of one man, and prescribing the regimen and all other necessary details.on this subject I can offer nothing new. a letter of mine to Peter Carr, which was published during the last session of assembly is a digest of all the information I possess on the subject, from which the board will judge whether they can extract any thing useful; the professorships of the classical languages being of course to be expunged, as more effectually supplied by the establishment of the colleges.
          As the buildings to be erected will also enter into their report I would strongly recommend to their consideration, instead of one immense building, to have a small one for every professorship, arranged at proper distances around a square, or rather three sides of a square, to admit extension, connected by a piazza so that they may go dry from one school to another. this is preferable village form is preferable to a single great building for many reasons, particularly on account of fire, health, economy, peace & quiet. such a plan had been approved in the case of the Albemarle college, which was the subject of the letter abovementioned; and should the idea be approved by the board more may be said hereafter on the opportunity these small buildings will afford, of exhibiting models in Architecture of the purest forms of antiquity, furnishing to the Student examples of the precepts he will be taught in that art.
          The Elementary or Ward schools is the last branch of this subject. on this too my ideas have been long deposited in the Bill for the diffusion of knolege, beforementioned, and time & reflection have continued to strengthen them as to the general principle, that of a division of every county into wards, with a school in each ward. the details of the bill will of course be varied as the difference of present circumstances from those of that day will require.
          My partiality for that division is not founded in views of education solely, but infinitely more as the means of a better administration of our government and the eternal preservation of it’s republican principles. the example of this most admirable of all human contrivances in government is to be seen in our Eastern states; and it’s powerful effect in the order and economy of their internal affairs, and the momentum it gives them as a nation, is the single circumstance which distinguishes them so remarkably fr from every other national association. in a letter to mr Adams a few years ago I had occasion to explain to him the structure of our scheme scheme of education as proposed in the bill for the diffusion of knolege, & the views of this particular section of it; and in another lately to mr Cabell on the occasion of the bill for the Albemarle College, I also took a view of the political effects of the proposed division into wards, which being more easily copied than thrown into new form here, I take the liberty of inclosing extracts from them. should the board of Directors approve of the plan, and make Ward divisions the substratum of their elementary schools, their report may furnish a happy occasion of introducing them, leaving all their other uses to be adopted from time to time hereafter as occasions shall occur.
          With these subjects I should close the present letter, but that it may be necessary to anticipate on the next one so far as respects proper persons for carrying into execution the Astronomical and Geometrical surveys. I know no one in the state equal to the first who could be engaged in it; but my acquaintance in the state is very limited. there is a person near Washington possessing every quality which could be desired, among our first mathematicians and Astronomers, of good bodily activity, used to rough living, of great experience in field operations, and of the most perfect integrity. I speak of Isaac Briggs who was Surveyor general South of Ohio, and who was employed to trace the route from Washington to New Orleans, below the mountains, which he did with great accuracy by observations of Longitude and latitude only, on a journey thither. I do not know that he would undertake the present work—but I have learnt that he is at this time disengaged; I know he is poor, & was always moderate in his views. this is the most important of all the surveys, and if done by him, I will answer for this part of your work standing the test of time and criticism. if you should desire it, I could write and press him to undertake it: but it would be necessary to say something about compensation.
          John Wood of the Petersburg academy has written to me that he would be willing to undertake the Geometrical survey of the external boundaries, and internal divisions. we have certainly no abler Mathematician, and he informs me he has had good experience in the works of the field. he is a great walker, and is therefore probably equal to the bodily fatigue, which is a material qualification. but he is so much better known where you are that I need only mention his readiness to undertake, and your own personal knolege or enquiries will best determine what should be done. it is the part of the work above the tide waters which he would undertake; that below, where soundings are to be taken requiring Nautical apparatus and practice.
          Whether he is a mineralogist or not, I do not know. it would be a convenient and economical association with that of the Geometrical survey.
          I am obliged to postpone for some days the consideration of the remaining subjects of your letter. Accept the assurance of my great esteem and high consideration
          Th: Jefferson
        